Exhibit 10.28

SIXTEENTH MODIFICATION AGREEMENT

THIS SIXTEENTH MODIFICATION AGREEMENT (the "Agreement") is made as of the 10th
day of September, 2003, by and among E-LOAN, INC. (the "Borrower"), and GMAC
Bank, a federal saving bank (the "Lender").

BACKGROUND



The Borrower and the Lender entered into a Warehouse Credit Agreement, dated as
of November 1, 2001, as amended (as so amended, the "Warehouse Credit
Agreement") pursuant to which the Lender agreed to make advances (the
"Advances") to the Borrower in accordance with the provisions of the Warehouse
Credit Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Warehouse Credit Agreement.



The Advances are evidenced by the Borrower's Fourth Amended and Restated Note,
dated as of June 18, 2003 (the "Restated Note") in the stated principal amount
of $175,000,000 and secured by, among other things, a Warehouse Security
Agreement dated as of November 1, 2001, as amended (as so amended, the
"Warehouse Security Agreement") between the Borrower and the Lender granting the
Lender a security interest in certain of the Borrower's assets.



The Borrower has requested that the Lender make certain modifications to the
terms of the Warehouse Credit Agreement, and the Lender has agreed to such
modification, subject to the terms and conditions of this Agreement.





NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Warehouse Credit Agreement. The Warehouse Credit Agreement is hereby amended
as follows:



(a) The definition of "Commitment" contained in Section 1.01 of the Warehouse
Credit Agreement is amended to read in full as follows:



""Commitment" shall mean the obligation of the Lender to make Advances in an
aggregate principal amount outstanding at any time not to exceed $150,000,000,
or such other amount as Lender, in its sole discretion, may determine from time
to time."

(b) The definition of "Expiry Date " contained in Section 1.01 of the Warehouse
Credit Agreement is revised as follows:

""Expiry Date" shall mean the earlier of (i) November 30, 2003, as such date may
be extended upon mutual agreement between the Borrower and the Lender from time
to time, and (ii) the date that is 120 days after the date on which the Lender
shall have given the Borrower the notice referred to in Section 9.13 hereof."

2. References to Credit Documents. Upon the effectiveness of this Agreement:

(a) Each reference in the Warehouse Credit Agreement to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import, and each reference in
the Restated Note and the Warehouse Security Agreement to the Warehouse Credit
Agreement, shall mean and be a reference to the Warehouse Credit Agreement as
amended hereby;

(b) Each reference in the Warehouse Credit Agreement and the Warehouse Security
Agreement to the Note shall mean and be a reference to the Restated Note; and



(c) Each reference in the Warehouse Credit Agreement and the Note to the
Warehouse Security Agreement shall mean and be a reference to the Warehouse
Security Agreement as amended hereby.



3. Ratification of Documents.

(a) Except as specifically amended herein or amended and restated in the
Restated Note, the Warehouse Credit Agreement, the Note and the Warehouse
Security Agreement shall remain unaltered and in full force and effect and are
hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Agreement and the Restated
Note shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lender under the Warehouse Credit Agreement, the
Note or the Warehouse Security Agreement nor constitute a waiver of any default
or Event of Default under the Warehouse Credit Agreement, the Note or the
Warehouse Security Agreement.

4. Representations and Warranties. The Borrower hereby certifies that (i) the
representations and warranties which it made in the Warehouse Credit Agreement
and the Warehouse Security Agreement are true and correct as of the date hereof
and (ii) no Event of Default and no event which could become an Event of Default
with the passage of time or the giving of notice, or both, under the Note, the
Warehouse Credit Agreement or the Warehouse Security Agreement exists on the
date hereof.

5. Miscellaneous.

(a) This Agreement shall be governed by and construed according to the laws of
the State of Delaware without regard to principles of conflicts of laws and
shall be binding upon and shall inure to the benefit of the parties hereto,
their successors and assigns.

(b) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(c) This Agreement is intended to take effect as a document under seal.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

E-Loan, Inc.

By:__/s/ Joe Kennedy__________________
President

 

GMAC Bank

By:__/s/ ____________________________
John Doulong
Senior Vice President




--------------------------------------------------------------------------------


